 

Exhibit 10.46



 



LIMITED Consent

 

 

This Limited consent (this “Limited Consent”) is entered into as of April 11,
2013, by and among BLUEFLY, INC., a Delaware corporation (the “Lead Borrower”),
the Persons named on Schedule 1.01 to the Credit Agreement referred to below
(collectively, together with the Lead Borrower, the “Borrowers”), the Persons
named on Schedule 1.02 to the Credit Agreement referred to below (collectively,
the “Guarantors”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”), and SALUS CAPITAL PARTNERS, LLC, as Administrative
Agent and Collateral Agent (in such capacities, the “Agent”).

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent are party to
that certain Credit Agreement dated as November 13, 2012 (as amended,
supplemented, modified and in effect from time to time, the “Credit Agreement”);

 

WHEREAS, Section 6.01(a) of the Credit Agreement requires the Loan Parties to
deliver to the Agent, within ninety (90) days of the end of each Fiscal Year of
the Lead Borrower, certain audited financial statements accompanied by a report
and unqualified opinion of a Registered Public Accounting Firm of national
recognized standing reasonably acceptable to the Agent, which report and opinion
must be prepared in accordance with generally accepted auditing standards and
which may not be subject to any “going concern” or like qualification (the
“Auditor’s Report and Opinion”);

 

WHEREAS, the Agent previously consented to a fifteen (15) day extension of the
deadline for the Loan Parties to deliver such audited financial statements, and
the related Auditor’s Report and Opinion, for the Fiscal Year ended December 31,
2012 (the “2012 Financials”), such that the Loan Parties must deliver such
audited financial statements and related Auditor’s Report and Opinion by April
15, 2012; and

 

WHEREAS, Lead Borrower has requested further that the Agent consent to an
extension of the deadline to deliver such Auditor’s Report and Opinion without
any “going concern” or like qualification, and the Agent is willing to grant
such extension on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto agree as follows:

 

1.           GENERAL. Defined terms used but not otherwise defined herein shall
have the same meanings as in the Credit Agreement.

 

2.           Limited Consent. Subject to the execution and delivery by the Loan
Parties of that certain First Amendment to Credit Agreement dated as of the
First Amendment Effective Date among the Borrowers, the Guarantors, the Agent
and the Lenders party thereto, the Agent hereby consents to an extension of the
deadline for the Lead Borrower to deliver the Auditor’s Report and Opinion with
respect to the 2012 Financials, without any “going concern” or like
qualification, until the earlier to occur of (a) the consummation of the
Potential Acquisition on terms reasonably satisfactory to the Agent and (b) the
sixtieth (60th) day following the First Amendment Effective Date (such earlier
date, the “Auditor’s Report Due Date”). For the avoidance of doubt, the Lead
Borrower shall be required to deliver the 2012 Financial Statements and the
related Auditor’s Report and Opinion (which may contain a “going concern” or
like qualification) by April 15, 2012, provided that the Lead Borrower shall
deliver such Auditor’s Report and Opinion, without any “going concern” or like
qualification, no later than the Auditor’s Report Due Date. This Limited Consent
shall be effective only in this specific instance and for the specific

 



 

 

 

purpose for which it is given, and shall not entitle Lead Borrower or any other
Loan Party to any other or further consent in any similar or other
circumstances.

 

3.           INTEGRATION; REAFFIRMATION. This Limited Consent, together with the
Loan Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior and
contemporaneous proposals, negotiations, agreements, and understandings relating
to the subject matter. Lead Borrower acknowledges that it is relying on no
statement, representation, warranty, covenant, or agreement of any kind made by
the Agent or any Lender or any employee or agent of Agent or any Lender, except
for the agreements of the Agent and the Lenders set forth herein and in the Loan
Documents. No modification, rescission, waiver, release, or amendment of any
provision of this Limited Consent shall be made, except by a written agreement
signed by the Agent, the Lenders and Loan Parties. Except as otherwise stated
herein, the Loan Documents remain in full force and effect.

 

4.          GOVERNING LAW, HEADINGS. This Limited Consent is one of the Loan
Documents. THIS LIMITED CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW. The headings and captions in this Limited Consent
are for the convenience of the parties only and are not a part of this Limited
Consent.

 

5.          Counterparts; Electronic Execution. This Limited Consent may be
executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Limited Consent by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Limited
Consent.

 

[remainder of this page intentionally left blank]

 



2

 

 

IN WITNESS WHEREOF, the parties have caused this Limited Consent to be executed
as of the date first written above.

 

BLUEFLY, INC., as a Borrower

 

 

 

By: ________________________________

Name:

Title:

 

 

EVT ACQUISITION CO., LLC, as a Borrower

 

 

 

By: ________________________________

Name:

Title:

 



3

 

 

SALUS CAPITAL PARTNERS, LLC,
as Administrative Agent and as Collateral Agent

 

 

By: ________________________________

Name:

Title:

 



4

 